Citation Nr: 1035144	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome/colitis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1966 to October 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in June 2010.  A transcript of the hearing has 
been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking an increased rating for his service 
connected irritable bowel syndrome (IBS)/colitis which is 
currently rated as noncompensable.

After a review of the claim file the Board finds that the record 
as it stands is currently inadequate for the purpose of rendering 
a fully informed decision as to the claim for an increased rating 
for IBS/colitis.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The appellant submitted a claim for an increased rating for his 
service connected IBS/colitis in July 2006.  He was afforded a VA 
examination in November 2006.  However, the VA examination 
focused on the question of whether the appellant's recently 
diagnosed and treated diverticulitis was related to his service 
connected IBS/colitis.  While some symptomatology was noted in 
the examination report, it is unclear whether the symptomatology 
is related to his service connected IBS/colitis or if the 
symptoms were related to his diverticulitis.  Service connection 
is not in effect for diverticulitis and the VA examiner found 
that it was not related to the service connected IBS/colitis.  
Therefore, the Board finds that the appellant has not been 
provided with an appropriate VA examination to determine the 
current level of disability of his service connected IBS/colitis.  
In his claim of July 2006, he stated his condition had worsened.  
The appellant is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Accordingly, a VA examination is needed to properly ascertain the 
current level of the service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
gastrointestinal examination to determine 
the severity of his service-connected 
IBS/colitis.  The claim file must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported.  
To the extent possible, the examiner must 
differentiate between any symptoms 
associated with his IBS/colitis and the 
diverticulitis in 2006.  The specific 
symptoms and severity of the same, 
associated with the service connected 
IBS/colitis must be listed in the 
examination report.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

2.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim.  If any claim is denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


